             Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 1 of 11


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

BORIS FELDBLYUM                           :
8510 Wild Olive Drive                     :
Potomac, MD 20854                         :
                                          :
                              Plaintiff,  :
                                          :
                              v.          :               Civil Action No.
                                          :
EIGHT BROTHERS DEVELOPMENT, LLC           :
2138 Wisconsin Avenue NW                  :
Washington, DC 20007                      :
                                          :
             And                          :
                                          :
ANDREW AMURRIO                            :
2138 Wisconsin Avenue, NW                 :
Washington, DC 20007                      :
                                          :
                              Defendants. :
___________________________________________

                       COMPLAINT FOR COPYRIGHT INFRINGEMENT

            WITH DEMAND FOR JURY TRIAL / INJUNCTIVE RELIEF SOUGHT

        For his Complaint for Copyright Infringement, against Eight Brothers Development,

LLC, and Andrew Amurrio, individually, (hereinafter jointly and severally “Defendants”), the

Plaintiff states as follows:

        1. This is an action for copyright infringement arising under the Copyright Act of 1976

(17 U.S.C. Sections 101 et seq., as amended).

                                             I. Parties

        1. Boris Feldblyum, (hereinafter “Plaintiff”) is a well-known architectural photographer

and is an individual living in the State of Maryland.

        2. Defendant Eight Brothers Development, LLC, is a limited liability company organized




                                                 1
            Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 2 of 11


under the laws of the District of Columbia. Defendant Eight Brothers Development, LLC,

operates out of and conducts business in an office located in the District of Columbia. Eight

Brothers Development, LLC, is in the business of architectural restoration and conservation, and

engages in this business within and outside of the District of Columbia.

       3. Defendant Amurrio is the Governor of Eight Brothers Development, LLC. Upon

information and belief, Defendant Amurrio has, and exercises, the duties of Governor in material

part while at the offices of Eight Brother’s Development, LLC, in the District of Columbia.

Upon information and belief, Defendant Amurrio also resides the District of Columbia.

                                          I. Jurisdiction

       4. This Court has jurisdiction over the subject matter and the parties under the Copyright

Act of 1976 (17 U.S.C. Sections 101 et seq., as amended), and pursuant to 28 U.S.C. Sections

1331, and 1338.

       5. This Court has in personam jurisdiction over Defendant Eight Brothers Development,

LLC, under D.C. Code Ann. Section 13-422. This Court also has personal jurisdiction under

Section 14-423 (1) and (3). Upon information and belief, the acts and omissions forming the

basis of the complaint against Defendant Eight Brother’s, LLC, as hereinafter alleged, occurred

in material part within the District of Columbia. Upon information and belief, the cause of

action against Defendant Eight Brothers Development, LLC, arises out of the acts and events that

are hereinafter alleged and that occurred in material part in the District of Columbia and that

caused tortious injury in the District of Columba.

       6. This Court has in personam jurisdiction over Defendant Amurrio under D.C. Code

Ann. Section 14-423 (1) and (3). Upon information and belief, Defendant Amurio, as Governor

of Eight Brother’s Development, LLC, transacted business in the offices of Eight Brother’s




                                                 2
            Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 3 of 11


Development, LLC, in the District of Columbia, and while in the District of Columbia he had a

right to control, exercised control over, financially benefited from, and materially participated in

the business of Eight Brothers Development, LLC. Upon information and belief, the business

that was transacted included the control of, operation of, and use of, and the right and ability to

license content on the company’s website, including the content that is the subject of this

complaint. Upon information and belief, the acts and omissions he is alleged hereinafter to have

committed, occurred in material part in the District of Columbia and the causes of action alleged

against him arise out of his transaction of business in the District of Columbia. In addition, upon

information and belief, Defendant Amurrio caused tortious injury from the acts and omissions,

hereinafter alleged, that he and or his agents committed in, and that he materially participated in,

the District of Columbia. Upon information and belief, Defendant Amurrio also resides in the

District of Columbia.

                                            II. Venue

       7. Venue is based on 28 U.S.C. Section 1391 and Section 1400(a). Defendant Eight

Brothers Development, LLC, is organized in and maintains a business office in the District of

Columbia in this judicial district.     Upon information and belief, the acts and omissions

committed by Defendant Amurrio, and the acts, omissions, and events in which he participated

that form the basis of Plaintiff’s causes of action as herein alleged, occurred in material part in

the District of Columbia.     Upon information and belief, Defendant Amurrio resides in the

District of Columbia.

                                             III. Facts

       8.   As an architectural photographer, Plaintiff operates a photography business that

includes, among other things, the photographing and licensing of architectural photographs to




                                                 3
              Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 4 of 11


architectural firms, commercial businesses, and other enterprises, throughout the United States.

Plaintiff’s business is dependent upon Plaintiff’s exploitation of the copyrights that subsist in his

work at professional pricing structures that compensate Plaintiff for his services and business

operations.

       9. In 2013, Plaintiff solely authored and created a photograph that is an original work of

authorship.

       10. There is a valid and subsisting copyright in said photograph.

       11. Plaintiff is the owner of the copyright subsisting in the photograph.

       12. Plaintiff registered his copyright with the Copyright Office of the United States.

       13. The Copyright Office of the United States has issued a certificate of registration for

the   photograph,      namely        Certificate   of   Registration   VAu      1-157-936,      titled

“Boris_Feldblyum_photos_1972-2013,” bearing an effective date of registration of December

29, 2013.     (The certificate of registration and the photograph at issue in this case, which

photograph was deposited with the registration as part of a larger deposit copy, are attached

hereto as Exhibit A). The photograph of concern in this case and within Exhibit A is hereinafter

referred to as “Plaintiff’s Work.”

       14. Plaintiff’s Work has been publicly displayed on the Internet on Plaintiff’s website,

www.bfcollection.net. The website publication is made with Plaintiff’s copyright notice affixed

to the bottom left corner of the image on the page in which it appears.

       15. Plaintiff’s Work is also displayed with metadata that is embedded in Plaintiff’s Work,

and this metadata includes copyright management information, more specifically, Plaintiff’s

name, and the copyright notice “© 2013 Boris Feldblyum ….”

       16. Anyone, including Defendants, with access to the Internet, has access to Plaintiff’s




                                                   4
                Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 5 of 11


Work, and can easily find Plaintiff’s Work and associated copyright management information on

the Internet.

        17. As part of its business, Defendant Eight Brothers Development, LLC, advertises

photographs of its restoration work and projects on its website, www.eightbrothers.com. The

website showcases photographs of completed projects in order to build the company’s portfolio,

retain current clients, and attract new business.

        18. Defendants had access to the Internet and have had access to Plaintiff’s Work and in

the course of transacting the business of Eight Brother’s Development, LLC, they have, or their

agents have, copied, and or they have caused and or allowed to appear a copy of, Plaintiff’s

Work, and or they have materially participated in the posting of Plaintiff’s Work, on the Eight

Brothers Development, LLC, website.

        19. The copy of Plaintiff’s work that appears on Defendant’s website is strikingly similar

to, and substantially similar to, Plaintiff’s Work, and said photograph was copied from the

Plaintiff’s Work.     The copy is attached as Exhibit B and is hereinafter referred to as

“Defendants’ Work.”

        20. Upon information and belief, as Governor of Defendant Eight Brothers, LLC,

Defendant Amurrio, while in the District of Columbia, had the right to control and exercised

control over, and materially participated in, the posting of Plaintiff’s Work on the company’s

website.

        21. Because copyright has been automatic and without pre-requisite registration or notice

for more than thirty years, because copyright management information was published with the

Plaintiff’s Work, because Plaintiff’s Work was registered with the Copyright Office of the

United States, and because Plaintiff’s Work can easily be found on the Internet at Plaintiff’s




                                                    5
             Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 6 of 11


website with copyright management information, Defendants had actual and constructive notice

of a copyright subsisting in Plaintiff’s Work. Defendants knew or reasonably should have

known that the Plaintiff’s Work was the subject of a copyright, as they transacted the business of

Eight Brothers Development, LLC, and as they posted or caused or allowed the posting of

Plaintiff’s Work on its website.

       22.   While transacting the business of Eight Brothers, LLC, and while controlling and

determining the content of its website, Defendants also knew or should have known that

Plaintiff’s permission was required to use Plaintiff’s Work in any format by reason of there being

a copyright reasonably subsisting in the Plaintiff’s work, and or by reason of the Plaintiff’s

specific copyright.

       23. Defendants have never requested and were never given permission by Plaintiff to use

Plaintiff’s Work for any purpose while transacting the business of Eight Brothers Development,

LLC, or while posting or allowing the posting of content on the Eight Brothers Development,

LLC, website.

       24. The Defendants’ advertisement, display, and or publication of Defendants’ Work on

Defendants’ website without Plaintiff’s permission has infringed upon Plaintiff’s copyrights in

Plaintiff’s Work, and the rights Plaintiff holds under Section 106 of U.S. Code Title 17.

       25. The Plaintiff’s copyright management information does not appear on the copy of

Plaintiff’s Work that appears on the Defendants’ website.

       26. Upon information and belief, Defendants and or Defendants’ authorized agents, made

a copy or copies of Plaintiff’s Work and a) intentionally removed Plaintiff’s copyright

management information from Plaintiff’s Work and or b) knew the copyright management

information had been removed from Plaintiff’s Work, without Plaintiff’s authority when posting




                                                6
                Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 7 of 11


or allowing to be posted a copy of Plaintiff’s Work on Defendants’ website.

          27. When Defendants or their agents copied Plaintiff’s Work and or used Plaintiff’s Work

on   Defendant      Eight   Brothers   Development,     LLC’s,    website’s   “contact   us”   page,

www.eightbrothers.com/contact/, with the copyright management information removed from

Plaintiff’s Work, Defendants and or their agents did so knowing or having reasonable grounds to

know that the removal of the copyright management information or that the removed copyright

management information would induce, enable, facilitate, or conceal infringement of Plaintiff’s

rights.

          28.   Upon learning of Defendants’ Work and the unauthorized use of Plaintiff’s Work,

Plaintiff contacted Defendants. Plaintiff sought reasonable remuneration for the unauthorized

use of Plaintiff’s Work. Plaintiff requested a full accounting of Defendants’ use of Plaintiff’s

Work to facilitate Plaintiff’s provision of a license fee and to provide pricing for the

unauthorized use under a pricing structure that was at or about Plaintiff’s customary rates.

Plaintiff is not able to make a living if Plaintiff does not require payment for Plaintiff’s works

and therefore is not able to permit others to use his work for free.

          29. In response to Plaintiff’s contact, and caught it their own wrongdoing, Defendants

removed Plaintiff’s Work from www.eightbrothers.com/contact/, but failed to respond to

Plaintiff’s request.

          30. Plaintiff thereafter made repeated efforts to obtain a full accounting, and to resolve

the unauthorized use in an amicable manner.            However, Defendants completely ignored

Plaintiff’s continued requests, and Plaintiff was compelled to retain counsel.

          31. Plaintiff’s legal counsel thereafter made repeated attempts to contact Defendants

through various means. However, counsel’s efforts were completely ignored and unanswered.




                                                  7
               Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 8 of 11


Rather than to simply make a reasonable payment, Defendants have instead sought to exploit the

inconvenience and costs of legal proceedings, and the costs Plaintiff incurs for legal services.

         32.   Defendants’ use of Plaintiff’s Work and the infringement thereof occurred

intentionally, wantonly, and or recklessly in disregard of rights Defendants knew or reasonably

should have known were claimed in Plaintiff’s Work.

         33.   Defendants’ infringement of Plaintiff’s copyright has directly and proximately

caused Plaintiff monetary damages, in an amount thus far not determined, and subject to proof at

trial.

         34.   Plaintiff has lost revenues from the prospective licensing of Plaintiff’s Work in the

District of Columbia to Defendant Eight Brothers Development, LLC, and as a result of

Defendants’ infringement, in an amount thus far not determined, and subject to proof at trial.

         35.   Defendants have realized profits from the use of the Defendant’s Work in an

amount unknown and subject to proof at trial.

                          IV. Causes of Action: Copyright Infringement

         36.   Paragraphs 1 through 35 above are incorporated herein.

         37.   Defendants’ advertisement and display of Defendants’ Work bearing Plaintiff’s

Work, without Plaintiff’s authorization constitutes copyright infringement, and violates

Plaintiff’s rights under Title 17 of the United States Code, Section 106, to make and authorize

the making of copies and derivative versions of the Plaintiff’s Work, and Plaintiff’s right to

distribute and publicly display copies and derivations of Plaintiff’s Work.

         38. Defendants have violated 17 USC Section 1202(b).

WHEREFORE, PLAINTIFF DEMANDS:

         1.    That, pursuant to Title 17 U.S.C., Defendants, their agents, servants and or




                                                  8
             Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 9 of 11


employees, and all parties in privity with them be enjoined permanently from infringing on

Plaintiff’s registered copyrights, in any manner, including, but not limited to, the copying,

manufacturing, printing, reprinting, publishing, vending, distributing, selling, promoting or

advertising any copies of Plaintiff’s Work or by causing and/or participating in such

manufacturing, printing, reprinting, publishing, vending, distributing, selling, promoting or

advertising by others.

        2.    That, pursuant to Title 17 U.S.C., Defendants be required to deliver up for

destruction all merchandise, brochures, literature, advertising materials and other items

incorporating or bearing a representation of any image that directly or indirectly use matter

created by Plaintiff or which copy Plaintiff’s Work.

        3.    That Defendants be required to pay to Plaintiff such actual damages, pursuant to

Title 17, as Plaintiff may have sustained in consequence of their infringements and all profits

derived from and attributable to their infringements of Plaintiff’s copyrights, including without

limitation license fees, and the value of injury to Plaintiff’s copyrights.     Plaintiff requests

Defendants account for all gains, profits, sales, advantages, and enhanced goodwill and market

recognition derived by them from Defendants’ infringement of Plaintiff’s work since the date of

the first act of infringement.

        4.    That Defendants be required to pay an award of statutory damages in a sum to be

determined at trial for any infringement(s) of Title 17 U.S.C. Section 106, found to have

occurred after registration of Plaintiff’s work that did not commence prior to the registration of

Plaintiff’s Work, to the extent that same may be permitted by law, and should these statutory

remedies be elected and be applicable.

        5.    That, pursuant to 17 U.S.C. Section 504, Defendants be required to pay an award of




                                                9
             Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 10 of 11


increased statutory damages in sum of not less than $30,000 per infringement or more than

$150,000 per infringement for any willful infringement(s) found to have occurred after

registration of Plaintiff’s Work that did not commence prior to the registration of Plaintiff’s

Work, to the extent that same may be permitted by law, and should these statutory remedies be

elected and be applicable.

        6.    That, pursuant to 17 U.S.C. Section 505, Defendants be required to pay reasonable

attorneys’ fees to Plaintiff’s attorneys for and in connection with Defendants’ violation of Title

17 U.S.C. 101 et seq., as amended.

        7. That, pursuant to 17 U.S.C. Sections 1202 and 1203, Plaintiff be awarded statutory

damages in an amount to be determined by the Court or at trial, and that Plaintiff be awarded

attorney’s fees with respect to Defendants’ violation(s) of 17 U.S.C. Chapter 12.

        8. That, pursuant to Rule 54(d) of the Federal Rules of Civil Procedure, Defendants be

required to pay Plaintiff’s full costs in this action.

        9. That the Court grant pre- and post-judgment interest, and delay damages.

        10. That the relief requested against Defendants be granted joint and severally.

        11. That Plaintiff have such other and further relief as the Court may deem just and

appropriate in the circumstances.

                                                         Respectfully Submitted,

                                                         /s/James Lorin Silverberg
                                                         James Lorin Silverberg #349605
                                                         The Intellectual Property Group, P.C.
                                                         1050 30th Street NW
                                                         Washington, DC 20007
                                                         Telephone: 202-466-2787
                                                         Facsimile: 443-450-3247
                                                         Email: jls@ipg.law




                                                   10
               Case 1:19-cv-01659 Document 1 Filed 06/06/19 Page 11 of 11


                                                  VERIFICATION

       I, Boris Feldblyum, hereby certify under penalty of perjury and the laws of the United

States that the factual allegations in the foregoing Complaint are true to the best of my

information, knowledge, and belief.
       Boris Feldblyum
       ___________________________________________
       Boris Feldblyum (Jun 6, 2019)

       Boris Feldblyum

       Date: June 6, 2019                     Executed in The United States of America




                                       PLAINTIFF’S DEMAND FOR A JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable of right by jury, including the

issues of statutory and other damages.

                                                               Respectfully Submitted,

                                                               /s/James Lorin Silverberg

                                                               James Lorin Silverberg #349605
                                                               The Intellectual Property Group PLLC
                                                               1050 30th Street NW
                                                               Washington, DC 20007
                                                               Telephone: 202-466-2787
                                                               Facsimile: 410-450-3247
                                                               Email: jls@ipg.law




                                                          11
